TERMINAL DISCLAIMER
The terminal disclaimer filed on 25 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,928,345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

INFORMATION DISCLOSURE STATEMENT
The IDS of 1/21/2021 has been considered in part.  U.S. Patent 9,928,345 has been crossed out because the document has already been considered on an 892 form.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are free of the prior art because using NMR to determine HDL-P and GlycA and then using HDL-P and GlycA in a mathematical model to determine risk of diabetes are not taught or suggested in the prior art.
The claims are patent eligible because using NMR to measure HDL-P and GlycA is not routine and conventional in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        14 February 2021